

117 HR 3995 IH: Twenty-First Century Nuclear Security Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3995IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Gonzalez of Ohio (for himself and Mrs. Luria) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Energy to submit to Congress a report on the global nuclear leadership of the United States.1.Short titleThis Act may be cited as the Twenty-First Century Nuclear Security Act.2.Report on global nuclear leadership of the United States(a)RequirementNot later than one year after the date of the enactment of this Act, the Secretary of Energy, in consultation with the Secretary of State, the Secretary of Defense, the Chairman of the Nuclear Regulatory Commission, and the Secretary of Commerce, shall submit to the appropriate congressional committees a report analyzing—(1)the opportunities for advancing the interests of the United States with respect to global nuclear safety, nuclear security, and nuclear nonproliferation; and(2)the risks to such interests of the United States, and the risks to wider foreign policy influence by the United States, posed by the dominance of Russia in the global nuclear energy market and the increasing supply by China to such market.(b)Matters includedThe report under subsection (a) shall include the following:(1)An assessment of the historical role of civil nuclear cooperation agreements and supply arrangements made pursuant to the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) in influencing the policies and practices of foreign governments concerning nuclear safety, nuclear security, and nuclear nonproliferation, and the wider foreign policy interests, including—(A)a description of possible opportunities for using nuclear cooperation agreements and related exports to improve nuclear safety, nuclear security, and nuclear nonproliferation, and the foreign policy interests of the United States;(B)a description of potential risks associated with such agreements and nuclear exports; and(C)a description of the potential market for small and advanced reactor technologies.(2)An assessment of the competitiveness of the United States against Russia and China in the global nuclear energy market, including—(A)a comparison of nuclear reactor research and design by Russia and China with analogous research and design by the United States;(B)a comparison of the ability of Russia and China to produce and export nuclear technology with analogous abilities of the United States;(C)a description of the factors enabling progress made by Russia and China regarding civil nuclear technology;(D)a comparison of the export policies of the United States with regard to civil nuclear technology, including the role, if any, of financial support, with such policies of Russia and China;(E)a list of specific reactor designs, including fuel characteristics, that Russia and China have offered for export; and(F)details of any agreements made by Russia or China for exporting nuclear technology, including the duration, purchase price, potential profitability, any provisions regarding spent fuel take back, related regulatory support, and any other elements that compromise a competitive offer.(3)An assessment, if applicable, of the means by which Russia or China uses foreign-origin dual-use nuclear technology for military purposes.(4) Recommendations for regulatory or legislative actions for developing a robust free-enterprise response designed to improve the competitiveness of the United States in the global nuclear energy market.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code);(2)the Committee on Energy and Natural Resources, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and(3)the Committee on Energy and Commerce, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.